Order granting motion to punish for contempt reversed on the law and the facts, without costs, and motion denied, without costs. The provision in the judgment sought to be enforced as for a contempt is enforeible by issuance of execution, despite the fact that the judgment refrains from providing that it might be so enforced. (Marlee, Inc., v. Bittar, 257 N. Y. 240; Myers v. Becker, 95 id. 486; Harris v. Elliott, 163 id. 269.) Young, Carswell and Tompkins, JJ., concur; Lazansky, P. J., concurs in result; Kapper, J., dissents and votes to dismiss the appeal. [See post, p.-.]